Filed 2/11/21

                             CERTIFIED FOR PUBLICATION



            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FOURTH APPELLATE DISTRICT

                                      DIVISION TWO



 In re D.C., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,
                                                     E073980
          Plaintiff and Respondent,
                                                     (Super.Ct.No. J280153)
 v.
                                                     OPINION
 D.C.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Pamela P. King and

Christopher B. Marshall, Judges. Reversed with directions.

         Tonja R. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Britton B. Lacy,

Deputy Attorneys General, for Plaintiff and Respondent.


                                              1
       Defendant and appellant D.C. (minor) appeals from orders of the San Bernardino

Superior Court sustaining the People’s petition made pursuant to Welfare and Institutions

Code section 602. The petition alleged minor carried a concealed dirk or dagger on his

person in violation of Penal Code section 21310.1 Minor argues, and the People concede,

that reversal is called for because the juvenile court erred when it found the human

trafficking affirmative defense set forth in Penal Code section 236.23 did not apply in his

case. We agree the juvenile court erred but decline the parties’ invitation to find the

requirements of the defense were met. We will reverse and order a new hearing on the

applicability of Penal Code section 236.23.

                                       BACKGROUND

       When Welfare and Institutions Code section 602 proceedings were initiated in March

2019, minor was a 15-year-old dependent of the juvenile court who had been running away

from home and living on the streets since he was about 12 years of age.

       Not long after he began living on the streets, minor met an older man named Mike.

Mike established a relationship with minor, taking minor to his home in Riverside, allowing

minor to live in the home at one time, and giving minor drugs in exchange for sex. Mike

knew where to find minor on the streets.

       Mike experienced a lot of drug rages. In the course of at least a few of those rages,

he put minor in the trunk of his car and drove around, took minor into the backseat for sex,




       1   All statutory references herein are to the Penal Code unless otherwise indicated.

                                                2
and gave him methamphetamine. The rages scared minor and caused him to be afraid that

Mike might injure or kill him.

       In the course of a rage incident in March 2019, Mike put minor in the trunk and

drove around. He eventually left minor in Loma Linda with the caution that he knew where

minor hung out and would return “in a little bit” to pick him up. The following day, minor

found a knife while rummaging in a trash can. He took the knife and thought he could use it

to prevent Mike from putting him in the trunk again.

       Later that day, minor was hanging around in front of a convenience store asking

people for money and cigarettes. His nose and mouth were covered with a medical mask,

and he was wearing a sweatshirt with the hood pulled up over his head. The store’s owner

saw a large knife in minor’s hand before minor hid it under his clothes. Although minor did

not threaten anyone, the owner called the police when he noticed potential shoppers drive up

to the store and then leave without getting out of their cars. Search of minor by the

responding police officer revealed a Bowie knife approximately 14 inches long concealed

out of view under minor’s sweatshirt.

       At the conclusion of the July 2019 contested hearing on jurisdiction, the juvenile

court found minor violated Penal Code section 21310 by carrying a concealed dirk or dagger

on his person and sustained the Welfare and Institutions Code section 602 petition. It

rejected the human trafficking defense on the ground there was no evidence that Mike

coerced minor to commit the violation, noting that Mike did not even know the weapon




                                              3
existed and could not have known that minor had it in his possession. The violation was

reduced to a misdemeanor, and minor was placed on nonward probation.

       Minor violated probation by disappearing and was later found in the company of an

older man. The court lifted probation and declared minor a ward. It ordered him detained

in juvenile hall until a suitable placement could be found for him. The court found the total

available confinement time for minor was one year with confinement credit of 100 days.

Thereafter, minor’s dependency case was dismissed. Minor appealed.

                                       DISCUSSION

       Section 236.23 provides an affirmative defense to a crime that is not serious or

violent if the person accused establishes by a preponderance of evidence that he or she was

“coerced to commit the offense as a direct result of being a human trafficking victim at the

time of the offense and had a reasonable fear of harm.” (§ 236.23, subds. (a), (b).)

       On appeal, minor and the People argue the burden was met here, and the juvenile

court erred when it found the defense does not apply in the absence of evidence that the

trafficker directly coerced the accused to commit the specific offense. We will reverse for a

new hearing consistent with the views expressed in this opinion.

       The question of the trafficker’s knowledge evidencing coercion

       When making its ruling on the applicability of the human trafficking defense, the

court stated: “For this defense to apply, I believe I have to find that [minor] was coerced to

commit this offense by his trafficker. That’s not the case. . . . [Minor] planned on using this

knife should Mike try to put him in the car in the future. . . . So Mike didn’t even have any



                                               4
knowledge of this knife. [¶] So how can Mike be coercing [minor] to commit this offense

of carrying a concealed dirk or dagger? He didn’t even know it existed, didn’t know that

[minor] had it.”

       As a general rule, we limit our review to the correctness of the trial court’s ruling, not

the reasons stated for its decision. (People v. Letner and Tobin (2010) 50 Cal.4th 99, 145.)

But that rule does not apply in cases like the present one in which the court’s remarks

unambiguously reveal that its ruling was bottomed on a misunderstanding of the applicable

law. (People v. Penoli (1996) 46 Cal.App.4th 298, 305-306.)

       The question whether the defense will apply only if the trafficker directly coerced the

trafficking victim to commit the particular crime is a question of law of first impression,

which we review de novo. (In re R.T. (2017) 3 Cal.5th 622, 627 (R.T.) [question of

statutory construction is reviewed de novo].)

       The principles of statutory construction call for beginning our analysis with the

statute’s words, which are “the most reliable indicator of legislative intent.” (R.T., supra, 3

Cal.5th at p. 627.) The words are to be interpreted “in light of their ordinary meaning, while

also taking account of any related provisions and the overall structure of the statutory

scheme to determine what interpretation best advances the Legislature’s underlying

purpose.” (Los Angeles County Bd. of Supervisors v. Superior Court (2016) 2 Cal.5th 282,

293.) Giving effect to that purpose is our “foremost task.” (Ibid.) If the language in the

statute is unambiguous and clear, construction of it is not necessary, and there is no need to




                                                5
rely on indicia of the Legislature’s intent. (Lungren v. Deukmejian (1988) 45 Cal.3rd 727,

735.)

        Section 236.23 applies if four elements are met: (i) the accused was a victim of

human trafficking at the time the offense was committed, (ii) the accused was coerced to

commit the offense as a direct result of being a human trafficking victim, (iii) the accused

had a reasonable fear of harm when the offense was committed, and (iv) the offense was not

a serious felony as defined by section 1192.7, or a violent felony coming within subdivision

(c) of section 667.5, or a violation of section 236.1. (§ 236.23, subd. (a).) There is no

requirement that the accused act at the behest of the trafficker or that the trafficker be aware

that the victim was planning or had committed a crime. Rather, the coercion suffered by the

accused must result directly from his status as a victim. That coercion may, but need not, be

provided directly by the trafficker.

        That section 236.23 does not require a showing that the accused was coerced directly

by the trafficker to commit the specific crime is supported by the definitions set forth in

subdivision (h) of section 236.1. Those definitions are applicable to all the human

trafficking provisions contained in Chapter 8 of Title 8 of the Penal Code, including section

236.23. (§ 236.1, subd. (h).) Subdivision (h)(1) defines “ ‘Coercion’ ” as including “a

scheme, plan, or pattern intended to cause a person to believe that failure to perform an act

would result in serious harm to or physical restraint against any person.” (§ 236.1, subd.

(h)(1).)




                                               6
       When the definition of coercion is read together with section 236.23, it is evident that

the accused’s reasonable fear of suffering harm as a result of the trafficker’s scheme, plan,

or pattern establishes the required showing of coercion to commit the offense as a direct

result of being a human trafficking victim. The provision does not require the trafficker to

have direct involvement in, or even knowledge of, the minor’s crime for the defense to

apply. Accordingly, the trial court misunderstood the statute when it rejected the defense on

the grounds that Mike had not directly coerced minor to commit the specific offense and did

not know minor had the knife. If, on remand, the juvenile court finds by a preponderance of

evidence that minor was a trafficking victim at the time he committed the nonviolent,

nonserious offense, and that he concealed the knife on his person on account of a reasonable

fear that Mike would find him and once again force him into the trunk of the car, then the

trafficking defense must be applied.

       The application of Penal Code section 236.23 to minor’s offense

       Minor argues substantial evidence supports the application of the human trafficking

defense in this case and, based on that conclusion, urges us to reverse the juvenile court’s

true finding on the Welfare and Institutions Code 602 petition, order the petition dismissed,

and instruct the juvenile court to seal minor’s records. The People agree with minor and

suggests we find the juvenile court implicitly concluded minor was a trafficking victim.

       When reviewing a trial court’s express or implied failure of proof finding, we do not

employ the sufficient evidence standard of review. Rather, we review the record to

determine whether the evidence presented at trial compels a finding in favor of the appellant



                                               7
as a matter of law. (Roesch v. De Mota (1944) 24 Cal.2d 563, 570-571; In re M.D. (2014)

231 Cal.App.4th 993, 1002.) The appellant must demonstrate that his affirmative evidence

was uncontradicted and unimpeached and of such character and weight that there is no room

for a trial court determination that it was insufficient to support a finding in the appellant’s

favor. (Ibid.)

       Minor argues the evidence demonstrates that he was a trafficking victim, was coerced

to carry the knife as a direct result of that status, and had a reasonable fear of harm. We

agree there is evidence to support that theory but note there is contrary evidence so that we

cannot find the record compels a finding in minor’s favor. For example, a social worker

employed by the San Bernardino County Public Defender’s Office and assigned to the

Coalition Against Sexual Exploitation (CASE) testified minor had been deemed a

trafficking victim and referred to the CASE team. On the other hand, a detective employed

by Redlands Police Department and assigned to the sheriff’s human trafficking task force

testified that minor had endured hardship and abuse, but he did not come within the

definition of a trafficking victim. In addition, the court expressed concerns about the

credibility of minor’s testimony generally and, in particular, his testimony concerning

whether he was afraid of Mike. Accordingly, we cannot on this record conclude the

elements of the section 236.23 defense were established as a matter of law.

       The People posit we may infer an implicit finding as to minor’s status because the

court “expressly and repeatedly” described minor as a human trafficking victim. While it is

true the court made references to “information” that the minor was a victim of human



                                                8
trafficking prior to the hearing on jurisdiction, it did not find that he was, in fact, a

trafficking victim. It is also true that a month after asserting jurisdiction, the court discussed

the trafficking issue in the course of detaining minor because he violated his nonward

probation. It recalled that at the jurisdiction hearing, there had been “significant evidence to

suggest that the minor, when he’s in the community, is a victim of human trafficking and

that he on occasion fears for his own safety because of that relationship,” but it “did not find

that all elements of that defense were met.” (Italics added.) Those remarks do not provide

sufficient fodder to support the conclusion that the juvenile court made an implicit finding

that minor was a trafficking victim.

                                         DISPOSITION

       The juvenile court’s orders from the July 9, 2019 contested jurisdictional hearing are

reversed. The juvenile court is ordered to hold a new hearing on the applicability of Penal

Code section 236.23 in light of the views expressed in this opinion.

       CERTIFIED FOR PUBLICATION




                                                                      RAMIREZ
                                                                                             P. J.
We concur:

MILLER
                            J.

FIELDS
                            J.




                                                 9